COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Daniel Paredes v. JLW Development, Inc., Hockley Properties, LLC,

Appellate case number:    01-19-00210-CV

Trial court case number: 2012-22021

Trial court:              125th District Court of Harris County

Date motion filed:        December 28, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Julie Countiss
                   Justice Countiss, acting for the Court

Panel consists of: Chief Justice Radack and Justice Countiss.

Date: July 20, 2021